Citation Nr: 9904175	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  97-32 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for right knee injury, 
status post anterior cruciate ligament and posterior cruciate 
ligament reconstruction, currently evaluated as 20 percent 
disabling.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1970 to 
June 1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1996 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO granted 
service connection for right knee injury and assigned a 
10 percent disability evaluation.  In a March 1997 rating 
decision, the RO granted a 20 percent evaluation and 
reclassified the disability as right knee injury, status post 
anterior cruciate ligament and posterior cruciate ligament 
reconstruction.

Preliminary review of the record reveals that the RO did not 
expressly consider referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Veterans Appeals (the Court) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Although the RO did not 
expressly consider 38 C.F.R. § 3.321(b)(1), the Board has 
reviewed the record with these mandates in mind and finds no 
basis for further action on this question.  VAOPGCPREC. 6-96 
(1996).


FINDINGS OF FACT

1.  The veteran's right knee has traumatic arthritis and 
limitation of motion.

2.  The right knee injury, status post anterior cruciate 
ligament and posterior cruciate ligament reconstruction is 
currently manifested by no more than moderate functional 
impairment as to instability of the knee.


CONCLUSIONS OF LAW

1.  The veteran's right knee injury, status post anterior 
cruciate ligament and posterior cruciate ligament 
reconstruction warrants a separate 10 percent disability 
rating, but not in excess thereof (based upon traumatic 
arthritis and limitation of motion).  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59; Part 4, 
Diagnostic Code 5010 (1998).

2.  The veteran's right knee injury, status post anterior 
cruciate ligament and posterior cruciate ligament 
reconstruction is no more than 20 percent disabling (based 
upon instability of the knee).  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59; Part 4, 
Diagnostic Code 5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim for an increased evaluation for right knee injury, 
status post anterior cruciate ligament and posterior cruciate 
ligament reconstruction is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, where the claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of an evaluation for the 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher evaluation and 
the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218, 
225 (1995).  The appellant has been recently examined and his 
medical records have been obtained.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  All relevant facts 
on this issue have been properly developed and the duty to 
assist has been met.  38 U.S.C.A. § 5107(a).

The Board notes that in the rating decision on appeal, the RO 
granted service connection for right knee injury, effective 
November 21, 1994, and assigned a 10 percent disability 
evaluation.  In a March 1997 rating decision, the RO granted 
a 20 percent evaluation, effective November 21, 1994, and 
assigned temporary total evaluations from November 20, 1995, 
to December 31, 1995, and from January 22, 1996, to March 31, 
1996 under 38 C.F.R. § 4.30 (1998).  The RO reclassified the 
appellant's right knee injury as right knee injury, status 
post anterior cruciate ligament and posterior cruciate 
ligament reconstruction.  The appellant appealed the time 
period for the temporary total evaluation.  In an August 1997 
rating decision, the RO granted a temporary total evaluation 
from November 20, 1995, to July 31, 1996.  The Board further 
notes that this is not a "restoration case" of the 
100 percent evaluation that was assigned based upon 
regulations that specifically limit the time period that the 
100 percent evaluation may be assigned.  Bennett v. Brown, 10 
Vet. App. 178, 183 (1997).

In a November 1994 private medical record, Dr. Robert R. 
Vogel stated that the appellant had been in a motorcycle 
accident in service and had injured his right knee.  Dr. 
Vogel stated that he appellant reported the pain in his right 
knee was getting worse.  Upon physical examination, range of 
motion was 0 degrees to 125 degrees.  He had good quadriceps 
tone.  He had no effusion in the right knee.  He had good 
patella mobility and no medial or lateral patellar facet 
tenderness.  He had no medial or lateral joint line 
tenderness.  He had no collateral instability, checking 
flexion and extension.  He had a negative Lachman and 
negative anterior drawer, but he had markedly positive 
posterior drawer and a positive quadriceps activation test, 
indicating a posterior cruciate ligament tear.  He had no 
posterior capsular instability and no hyperextension of his 
right knee.  He had a little crepitation in the medial joint 
with valgus stressing and range of motion.  He had no 
crepitation on varus stressing and range of motion.  X-rays 
taken at that time revealed thinning of the medial joint 
space with the posterior/anterior weightbearing view.  There 
was slight lateralization of the right patella.  The 
assessment was chronic posterior cruciate ligament injury.

The appellant underwent an arthroscopic examination in 
November 1995.  Dr. Vogel conducted the examination and noted 
that upon examination of the appellant's right knee, it 
revealed posterior joint instability.  He had a torn anterior 
cruciate ligament with an incompetent posterior cruciate 
ligament.  In January 1996, the appellant underwent right 
anterior cruciate ligament and posterior cruciate ligament 
reconstruction.  Dr. Vogel performed the reconstruction.

Following the appellant's January 1996 surgery, he saw Dr. 
Vogel for follow-up.  In February 1996, Dr. Vogel stated that 
the appellant's incisions were clean and dry and healing 
nicely.  He had no effusion in his knee.  His passive range 
of motion was 0 degrees to 60 degrees easily.  He had no 
obvious instability present on varus/valgus stressing.  He 
was able to do independent straight leg raising and his 
quadriceps tone was improving.  In March 1996, there was no 
effusion.  Dr. Vogel noted that the appellant's incision was 
well healed.  Passively, Dr. Vogel was able to flex the 
appellant's knee to 75  degrees before he experienced a tight 
feeling.  In checking the appellant's stability, Dr. Vogel 
stated that the appellant had a little increased 
anterior/posterior translation, but noted that it was not as 
bad as it was prior to the surgical reconstruction.  In April 
1996, the appellant's range of motion was 0 degrees to 
between 125 and 135 degrees.  He had no collateral 
instability.  He had anterior/posterior translation of five 
millimeters greater on the right side than on the left side 
with good endpoints.  He had reasonably good quadriceps tone, 
although the muscle mass was down.  He had a little 
irritation over the anteromedial femoral condyle.

In May 1996, the appellant had well-healed portals.  He had 
no effusion.  His quadriceps tone was doing well.  He had 
essentially full range of motion.  He had increased 
anterior/posterior translation, somewhere between five 
millimeters and one centimeter.  He had a solid anterior 
endpoint.  The appellant reported that he felt better than he 
did before the operation.  In June 1996, examination of the 
knee showed him to have a hint of effusion.  He had good 
patellar mobility and no real medial or lateral patellar 
facet tenderness.  He had no collateral instability.  He had 
increased posterior drawer with negative anterior draw.  He 
had solid endpoints on both sides.  Dr. Vogel noted that the 
appellant's instability was less than it was prior to the 
operation.  In July 1996, the appellant had good quadriceps 
tone.  He had increased posterior dropback of the tibia with 
a negative anterior drawer.  He had solid endpoints both 
places.  Dr. Vogel noted that the appellant's instability 
seemed to be less than it was prior to the surgery.  The 
appellant had no further pain in his knee.  The only 
discomfort the appellant experienced was around the medial 
button, but Dr. Vogel noted that it seemed to be improving.

The appellant underwent a VA examination in November 1996.  
The appellant reported that he underwent an arthroscopy in 
November 1995 and an anterior cruciate ligament and posterior 
cruciate ligament repair in January 1996.  The appellant 
complained of pain in his right knee.  He reported swelling 
and instability and that he wore an elastic sleeve to keep 
the knee from giving out.  There was no locking, stiffness, 
or decreased range of motion.  Upon physical examination, the 
VA examiner stated that the appellant walked without a limp.  
Measuring the appellant's thighs revealed the right thigh to 
be two centimeters smaller than the left and the right calf 
was two centimeters smaller than the left.  Examination of 
the right knee showed no tenderness, swelling, or deformity.  
On the medial aspect, there was a 16-centimeter by two-
millimeter, nontender, nonadherent, and nondepressed surgical 
scar.  The patella was normal in position and mobility and 
was nontender.  There was moderate to severe laxity of the 
anterior cruciate and lateral collateral ligaments.  There 
was mild laxity of the medial collateral ligament.  The knee 
had full extension and 130 degrees of flexion without pain, 
crepitus, or guarding.  The diagnosis was status 
postoperative times two right knee with ligament laxity and 
degenerative joint disease.  An x-ray taken at that time 
revealed post surgical changes consistent with anterior 
cruciate ligament reconstruction.  There was mild joint space 
narrowing of the medial joint space compartment suggestive of 
early degenerative joint disease.

In an October 1997 private medical record, Dr. Bruce P. Young 
stated that examination of the right knee reveals crepitus on 
range of motion.  The appellant lacked five degrees of 
extension.  His quadriceps strength was good.  He had a 1+ 
anterior drawer and 1+ posterior drawer.  There was mild 
medial and lateral joint line tenderness.  There was no 
instability on varus or valgus stress in full extension or on 
30 degrees of flexion.  X-rays of the right knee revealed 
degenerative arthritic changes, joint space narrowing, and 
osteophyte formation.  The impression was degenerative joint 
disease of the right knee.

The appellant had an RO hearing in April 1998.  The appellant 
argued that there were inconsistencies with the VA 
examination he underwent in November 1996.  He testified that 
the examination report stated that the appellant denied 
locking, stiffness, and decreased range of motion and that on 
examination he walked without a limp.  The appellant stated 
that he wished to dispute such statements.  He stated that he 
disagreed with the VA examiner's findings of no tenderness, 
swelling, or deformity of the right knee.  The appellant 
disputed the finding of full extension without pain and 
crepitus.  He stated that Dr. Young had found crepitus in his 
right knee.  He stated that he was told to cease his exercise 
program because he was wearing out the joint.  The hearing 
officer informed the appellant that the RO had asked Dr. 
Young for his medical records and that he had not responded.  
The appellant stated that he would submit Dr. Young's medical 
records.  The appellant asserted that he felt that his right 
knee was worse than the 20 percent evaluation contemplated 
and that he would be happy to present himself for a VA 
examination.

The appellant underwent a VA examination in June 1998.  Upon 
physical examination, the appellant was able to flex his 
right knee to 100 degrees.  He had 0 degrees extension.  
There was mild right knee quadriceps atrophy, and the 
appellant was unable to squat.  He had good toe rising, but 
poor heel rising in the right lower extremity.  The VA 
examiner stated that the appellant had an increase in 
anterior drawer sign, and an increase in lateral instability 
on valgus stressing.  There was minimal amount of subpatellar 
crepitation.  The diagnosis was anterior cruciate ligament 
laxity; medial ligament laxity; chondromalacia patella.  The 
VA examiner noted that the appellant had a non-tender 
anteromedial scar.  An x-ray taken at that time demonstrated 
evidence of previous cruciate ligament surgery.  The knee 
joint was in good position and alignment with evidence to 
suggest early degenerative joint disease changes.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).

For purposes of the appeal, the Board will separately address 
limitation of motion of the right knee and instability of the 
right knee.

In a General Counsel opinion, VAOGCPREC 23-97 (July 1, 1997), 
General Counsel established that when a claimant has 
arthritis and is rated under instability of the knee, that 
those two disabilities may be rated separately under 38 
C.F.R. Part 4, Diagnostic Codes 5003 or 5010 and Diagnostic 
Code 5257.  See also VAOPGCPREC 9-98 (August 14, 1998).  
Diagnostic Codes 5003 and 5010 require that degenerative 
arthritis be established by x-ray findings and that 
degenerative arthritis will be rated on the basis of 
limitation of motion.  See 38 C.F.R. Part 4, Diagnostic Codes 
5003, 5010 (1998).  When, however, limitation of motion of 
the specific joint or joints is noncompensable under the 
appropriate Diagnostic Codes, an evaluation of 10 percent is 
for application for such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Id.

Under Diagnostic Code 5260, flexion limited to 60 degrees 
warrants a 0 percent evaluation; flexion limited to 45 
degrees warrants a 10 percent evaluation; flexion limited to 
30 degrees warrants a 20 percent rating; and flexion limited 
to 15 degrees warrants a 30 percent evaluation.  38 C.F.R. 
Part 4, Diagnostic Code 5260 (1998).  Under Diagnostic Code 
5261, extension limited to 5 degrees warrants a 0 percent 
evaluation; extension limited to 10 degrees warrants a 10 
percent evaluation; extension limited to 15 degrees warrants 
a 20 percent evaluation; extension limited to 20 degrees 
warrants a 30 percent evaluation; extension limited to 30 
degrees warrants a 40 percent evaluation; and extension 
limited to 45 degrees warrants a 50 percent evaluation.  
38 C.F.R. Part 4, Diagnostic Code 5261 (1998).

The appellant has been diagnosed with traumatic arthritis, 
which is supported by x-rays.  He also has limitation of 
motion, as evidenced in the November 1994 private medical 
record from Dr. Vogel.  The appellant's range of motion was 
0 degrees to 125 degrees.  In February 1996, the appellant's 
range of motion was 0 degrees to 60 degrees, and in March 
1996, the appellant was able to flex his right knee to 
75 degrees.  In April 1996, range of motion was 0 degrees to 
between 125 and 135 degrees.  In May 1996, he had full range 
of motion.  In November 1996, range of motion was 0 degrees 
to 130 degrees.  In October 1997, he lacked five degrees of 
extension.  In June 1998, range of motion was 0 degrees to 
100 degrees.  The Board has determined that the evidence 
establishes that the limitation of motion in the appellant's 
right knee is noncompensable, see 38 C.F.R. Part 4, 
Diagnostic Codes 5260, 5261; however, a 10 percent is 
warranted based on the x-ray evidence of arthritis, pain, and 
limitation of motion; see 38 C.F.R. Part 4, Diagnostic Code 
5010.

An increased evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
The appellant has complained of pain; his right thigh is 
atrophied and he was unable to squat in June 1998.  The 
appellant was able to toe rise at that time, but had poor 
heel rising.  The appellant has stated that he has had to 
cease his exercise routine because his right knee is wearing 
out.  Thus, there is evidence of weakened movement.  No 
examiner, however, has made specific findings as to excessive 
fatigability or incoordination of movement during an 
examination.  See 38 C.F.R. §§ 4.40, 4.45 (1998).  The 
appellant's range of motion has been, at worst, 0 degrees to 
60 degrees; however, it must be noted that such range of 
motion was shown one month following the appellant's anterior 
cruciate ligament and posterior cruciate ligament 
reconstruction.  By April 1996, Dr. Vogel reported a range of 
motion of 0 degrees to between 125 and 135 degrees.  In May 
1996, Dr. Vogel stated that the appellant had full range of 
motion in the right knee.  A limitation of flexion to 
60 degrees still warrants a noncompensable evaluation.  See 
38 C.F.R. Part 4, Diagnostic Code 5260.

The Board finds that the appellant's functional impairment, 
based on the evidence described above, is indicative of no 
more than slight functional impairment due to pain or any 
other factor and thus no more than a 10 percent evaluation is 
warranted.  The evidence establishes the presence of limited 
motion and serves as the basis for the award of the separate 
10 percent evaluation.  This evaluation is consistent with 
the assignment of the minimum compensable evaluation for the 
joint when there is periarticular pathology productive of 
painful motion.  38 C.F.R. § 4.59 (1998).  However, neither 
the appellant nor the examiners have identified functional 
impairment which is more than that contemplated by the 
evaluation.  In order to warrant an evaluation in excess of 
10 percent there must be the actual or functional equivalent 
of limitation of flexion to 30 degrees or the actual or 
functional equivalent of limitation of extension to 15 
degrees.  The preponderance of the evidence has shown that 
there is no limitation of extension.  In regard to limitation 
of flexion, there have been complaints of pain, some limited 
flexion and the inability to squat.  Accepting the evidence 
as true, there is nothing that reflects that there is the 
functional equivalent of limitation of flexion to 30 degrees 
due to any factor.  The fact that the appellant stated that 
he had to cease his exercise program because he was told he 
was wearing his right knee down does not provide a basis for 
awarding an increased evaluation without objective medical 
documentation establishing a greater degree of impairment.  
The preponderance of the evidence reflects that there is no 
more than the functional equivalent of minimal limitation of 
motion and there is no doubt to be resolved.

As stated above, the evidence supports a separate 10 percent 
evaluation, but not higher, based upon the appellant's 
traumatic arthritis and limitation of motion with pain. 
However, as noted above, no other significant functional 
impairment has been identified so as to warrant an evaluation 
in excess of the 10 percent. 

Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is assigned for slight 
recurrent subluxation or lateral instability of a knee; a 20 
percent evaluation is assigned when the recurrent subluxation 
or lateral instability is shown to be moderate; and a 30 
percent evaluation is assigned for when it is severe.  38 
C.F.R. Part 4, Diagnostic Code 5257 (1998).  

The Board notes that the appellant entered a claim to the 
effect that his disability was more severe than evaluated.  
To that extent, he was correct, and the evaluation was 
increased from 10 percent to 20 percent while the case was in 
appellate status.  The appellant has informed VA that he 
wants an evaluation in excess of 20 percent.  He stated that 
he thought he deserved a "30 % (if not 40%)" evaluation.  
As noted above, the Board has awarded a separate 10 percent 
evaluation for the limitation of function due to the 
arthritis.

After having reviewed the evidence, the Board concludes that 
the preponderance of the evidence is against an increased 
evaluation above 20 percent for the right knee injury, status 
post anterior cruciate ligament and posterior cruciate 
ligament reconstruction.  In November 1994, Dr. Vogel stated 
that the appellant had no collateral instability, a negative 
Lachman, and a negative anterior drawer sign, but that he has 
markedly posterior drawer.  Following the January 1996 
reconstruction surgery, Dr. Vogel stated in February 1996 
that the appellant had no obvious instability present on 
varus/valgus stressing.  In March 1996, when checking the 
appellant's stability, Dr. Vogel noted that the appellant had 
increased anterior/posterior translation, but noted that it 
was not as bad as it was prior to the surgery.  In April 1996 
and May 1996, there was no collateral instability, and the 
appellant had anterior/posterior translation.  In June 1996, 
Dr. Vogel stated that the appellant had no collateral 
instability, although he had increased posterior drawer with 
negative anterior drawer.  Dr. Vogel stated that this was 
less than it was prior to the operation.  In July 1996, Dr. 
Vogel stated that the appellant's instability seemed to be 
less than it is as prior to the surgery.  

When the appellant underwent a VA examination in November 
1996, the VA examiner stated that the appellant had moderate 
to severe laxity of the anterior cruciate and lateral 
collateral ligaments.  The VA examiner stated that there was 
mild laxity of the medial collateral ligament.  In October 
1997, Dr. Young stated that the appellant had 1+ anterior 
drawer and 1+ posterior drawer, but noted that there was no 
instability on varus or valgus stress in full extension or at 
30 degrees of flexion.  At his April 1998 hearing, the 
appellant testified that his knee would give out on him 
regularly.  In June 1998, a VA examiner stated that the 
appellant had an increase in anterior drawer sign and an 
increase in lateral instability on valgus stressing.  The 
Board finds that such evidence is indicative of no more than 
a 20 percent evaluation as there is no objective evidence 
which would substantiate a finding of more than moderate 
recurrent subluxation or lateral instability of the knee.

The Board is aware that the VA examiner who conducted the 
November 1996 examination reported moderate to severe 
instability; however, the Board finds that the evidence is 
against a finding of any more than moderate recurrent 
subluxation or instability.  Following the appellant's right 
knee surgery, Dr. Vogel noted in June 1996 and July 1996 that 
the appellant's instability was less now than it was before 
the surgery.  In October 1997, Dr. Young stated that the 
appellant's anterior and posterior drawer signs were 1+ each 
and that there was no instability on varus or valgus stress 
in full extension and at 30 degrees of flexion.  In June 
1998, the VA examiner noted that the appellant had an 
increase in anterior drawer and an increase in lateral 
instability on valgus stressing, but did not indicate how 
much of an increase was shown.  In any event, the Board finds 
that the totality of the evidence is against an evaluation in 
excess of 20 percent for right knee injury, status post 
anterior cruciate ligament and posterior cruciate ligament 
reconstruction because it has not been established that the 
veteran has severe recurrent subluxation or lateral 
instability of the knee.  

The Board has considered Johnson v. Brown, 9 Vet. App 7, 11 
(1996).  In that case, the Court of Veterans Appeals stated:

With regard to the appellant's claim for 
a compensable rating for subluxation of 
the left knee, the B[oard] evaluated the 
claim under DC 5257. This DC is not 
predicated on loss of range of motion, 
and thus §§ 4.40 and 4.45, with respect 
to pain, do not apply.  Instead, DC 5257 
provides that recurrent subluxation or 
lateral instability is ratable at 10% 
when "slight," thus providing a minimum 
10% rating for this condition, cf. DC 
5277, and at 20% when the condition is 
"moderate."

Id.  

The Board notes that a separate 10 percent disability 
evaluation is not warranted for the scar on the appellant's 
right knee.  See 38 C.F.R. Part 4, Diagnostic Codes 7803, 
7804, 7805 (1998) (superficial scars which are poorly 
nourished, with repeated ulcerations; tender and painful on 
objective demonstration; or which limit the function of the 
body part which they affect warrant a separate 10 percent 
evaluation).  When any examiner addressed the appellant's 
scar from the surgery he underwent, it was noted to be well 
healed.  In March 1996, Dr. Vogel stated that the appellant's 
incision was well healed.  In November 1996, the VA examiner 
stated that the appellant's scar was nontender, nonadherent, 
and nondepressed.  In June 1998, the VA examiner stated that 
the appellant's scar was nontender.  Additionally, the 
appellant has not alleged nor the evidence has established 
that his scar is painful or tender.  Thus, the evidence of 
record provides no basis for the assignment of an additional 
separate 10 percent evaluation for the appellant's scar on 
his right knee.

The appellant is competent to report his symptoms.  As to an 
increased evaluation for the instability in the right knee, 
the Board attaches far greater probative weight to the 
clinical findings of skilled, unbiased professionals than to 
the appellant's statements, even if sworn, in support of a 
claim for monetary benefits.  An evaluation in excess of 20 
percent for right knee injury, status post anterior cruciate 
ligament and posterior cruciate ligament reconstruction, 
based upon severe instability or recurrent subluxation of his 
knee, is not warranted.  To this extent, the preponderance of 
the evidence is against his claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b) (West 1991).  


ORDER

A separate 10 percent evaluation, but not in excess thereof, 
for residuals of right knee injury is granted based upon 
traumatic arthritis and limitation of motion, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.  

An increased evaluation above 20 percent for right knee 
injury, status post anterior cruciate ligament and posterior 
cruciate ligament reconstruction is denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

